UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

X
EDGARDO AYALA, :
Plaintiff, : MEMORANDUM OPINION
AND ORDER
v.
18 CV 124 (VB)
COMMISSIONER OF THE SOCIAL
SECURITY ADMINSITRATION,
Defendant.
--- X

Briccetti J.:

 

Before the Court is Magistrate Judge Lisa Margaret Smith’s Report and Recommendation
(“R&R”), dated March 12, 2019 (Doc. #25), on the parties’ cross motions for judgment on the
pleadings pursuant to Fed. R. Civ. P. l2(c). (Docs. ##12, 21). Because the Commissioner’s
decision regarding plaintiffs claims utilized the proper standard and Was supported by
substantial evidence, Judge Smith recommended granting defendant’s motion for judgment on
the pleadings, denying plaintist motion for judgment on the pleadings, and dismissing the case.

For the following reasons, the Court adopts the R&R. Defendant’s motion is
GRANTED. Plaintiff` s motion is DENIED. The case is DlSMISSED.

Familiarity With the factual and procedural background of this case is presumed

A district court reviewing a magistrate judge’s report and recommendation “may accept,
reject, or modify, in whole or in part, the findings or recommendations made by the magistrate
judge.” 28 U.S.C. § 63 6(b)(l). Parties may raise objections to the magistrate judge’s report and
recommendation, but they must be “specific[,] Written,” and submitted Within fourteen days after
being served With a copy of the recommended disposition, Fed. R. Civ. P. 72(b)(2); §§ a_ls_o
28 U.S.C. § 63 6(b)(l), or Within seventeen days if the parties are served by mail. §_e§ Fed. R.

civ. P. 6(d).

lnsofar as a report and recommendation addresses a dispositive motion, a district court
must conduct a de nw review of those portions of the report or specified proposed findings or
recommendations to which timely objections are made. 28 U.S.C. § 63 6(b)(1)(C). The district
court may adopt those portions of a report and recommendation to which no timely objections
have been made, provided no clear error is apparent from the face of the record. Lewis v. Zon,
573 F. Supp. 2d 804, 811 (S.D.N.Y. 2008); Nelson v. Smith, 618 F. Supp. 1186, 1189 (S.D.N.Y.
1985). The clearly erroneous standard also applies when a party makes only conclusory or
general objections, or simply reiterates his original arguments Ortiz v. Barkley, 558 F. Supp. 2d
444, 451 (S.D.N.Y. 2008).

Plaintiff filed timely objections to the R&R (Doc. #26), asserting the same arguments he
raised in his complaint Each argument is discussed in turn.

_lj`_i_r__s_t, plaintiff argues Judge Smith erred in finding the Administrative Law Judge (“ALJ”)
properly weighed the medical opinion testimony of the treating physicians and the consulting
physicians Judge Smith correctly noted that an ALJ “retains the discretion to reach a conclusion
inconsistent with an opinion of a treating physician where that conclusion is supported by
sufficient contradictory evidence.” R&R at ll (quoting Cohen v. Comm’r of Soc. Sec., 643 F.
App’x 51, 53 (2d Cir. 2016) (summary order)). The R&R detailed the record evidence that the
ALJ used when weighing the treating physicians’ opinions, such as the treating physicians’
inconsistent treatment notes, the plaintiff s own testimony about his functional abilities, and the
inconsistent records of other physicians Regarding the ALJ’s treatment of consulting
physicians, as Judge Smith found, an ALJ can afford great weight to a consulting physician’s
report if it is consistent with the record as a whole. R&R at 27 (citing Vanterpool v. Colvin,

2014 WL 1979925, at * 14 (S.D.N.Y. May 15, 2014)). Judge Smith also correctly recognized

that after Weighing the medical opinion testimony, an ALJ is “entitled to . . . to make [a residual
functional capacity] finding that was consistent with the record as a whole.” M. at.32 (quoting
Matta v. Astrue, 508 F. App’X 53, 56 (2d Cir. 2013) (summary order)).

§§g(_)@, plaintiff objects to Judge Smith’s determination that the ALJ properly evaluated
plaintiffs testimony. As Judge Smith noted, the ALJ is entitled to deference in matters of
credibility, and here, the ALJ explained at length the basis for her finding that plaintiffs
testimony Was inconsistent with the evidence of the medical experts and plaintiffs daily life.
R&R at 34.

My, plaintiff s additional medical evidence is not cause for remand and
reconsideration because Judge Smith correctly found plaintiff cannot show it is either new or
material to the ALJ’s determination R&R at 39 (citing Suttles v. Colvin, 654 F. App’x 44, 47
(2d Cir. 2016) (summary order)).

The Couit has reviewed the R&R and finds no error, clear or otherwise

Plaintiffs objections are OVERRULED.

 

CONCLUSION

Plaintiffs objections to the R&R are OVERRULED. (Doc. #26).

The R&R is adopted as the opinion of the Court. (Doc. #25).

Defendant’s motion for judgment on the pleadings is GRANTED. (Doc. #21).

Plaintiffs motion for judgment on the pleadings is DENIED. (Doc. #12)

This case is DISMISSED.

The Clerk is instructed to (i) terminate the motions (Docs. ##12, 21), (ii) enter Judgment
accordingly, and (iii) close this case.

2.©1 q

Dated: l\/larch 28, MS

White Plains, NY

SO ORDERED:

\/M

Vincent L. Briccetti
United States District Judge

 

 

 

